DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 19, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 recites the limitation "the switching pattern" in lines 1-2 from bottom.  There is insufficient antecedent basis for this limitation in the claim because the “switching pattern” is not defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "a switching pattern". Appropriate clarifications are required.

Claims 10-15 are also rejected by virtue of their dependency on claim 9.



Allowable Subject Matter
Claims 9 and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record is represented by Jansen, Kanbe, DeLaquil et al. (U.S Patent No. 2011/0122026, hereafter DeLaquil), and West et al (U.S. Patent No. 9478858, hereafter West).
Regarding claim 9, Jansen discloses that a radar sensor system (col.3 line 8), comprising: 
a defined number of HF components (col.3 lines 7-8 multichip IC component; col.6 line 61, RF; col.13 lines 46-47, number N), each of the HF components having at least one antenna for transmitting and/or receiving radar waves (col.5 lines 46-48), and at least one antenna control for operating the at least one antenna (col.4 lines 62-63); and 
a synchronization network connected to all of the HF components (col.10 lines 25-27, connect all ICs; col.9 lines 6-10, synchronization network via interface) and via which an operating frequency of all of the HF components is synchronized (col.10 lines 23-24, 33-34), wherein a synchronization master (col.3 lines 25-26, ICs, as a master; col.10 lines 33-34, master IC, supplies, signal, to, slave, ICs) is providable by all of the HF components (col.4 lines 21-22, master is determined by measurements).
wherein the synchronization master is selectable (col.12 lines 1-2) so that a defined phase difference is providable between the synchronization master and synchronization slaves (col.10 lines 27-29, initial phase is assigned for each HF components and phase differences among the HF components can be obtained.) to support a uniform sensing characteristic of the radar sensor system (col.5 lines 22-26, redundancy, partial failure, internal error check, all are for supporting a uniform sensing), 
wherein the synchronization network is a network in which the HF components are connected and which is used for synchronizing the operating frequency of all of the HF components [Fig.4, item 431 connect with HF component from antennas; col.8 lines 65-67, processor, interface; col.9 lines 1(network), 6-10(interface, processor, IC, radar)], with one of the HF components functioning as the synchronization master component and other ones of the HF components as slave HF components during the synchronization process (col.9 lines 52-54);
that the switching pattern is a predefined pattern of a geometrical positioning (col. 4 lines 18-19, IC, as a master, predetermined; col.12 lines 1-2, slaves, selected, act as, master, in any order)
However, Jansen does not explicitly disclose determining master MMIC based on a defined criterion. In the same field of endeavor, Kanbe discloses that 
a synchronization master according to at least one defined criterion is providable by all of the HF components ([0018] lines 9-10, temperature monitor for each MMIC; [0019] lines 3-7, temperature dependent MMIC power)
However, Jansen, Kanbe, DeLaquil, and West do not disclose 
wherein the master is selected based on the lowest temperature.

Claims 10-15 would be allowable by virtue of its dependency on claim 9.

Regarding independent claim 16, same as claim 9, Jansen, Kanbe, DeLaquil, and West do not disclose 
wherein the master is selected based on the lowest temperature.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648